Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 9, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00527-CV



                   IN RE JOHN H. KRELL, D.D.S., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-43848

                        MEMORANDUM OPINION

      On June 27, 2018, relator John H. Krell, D.D.S., filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Brent Gamble, presiding judge of the 270th District Court of Harris
County, to vacate his May 11, 2018 order denying Krell’s motion to dismiss filed
pursuant to Texas Rule of Civil Procedure 91a.1

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.




      1
          See Tex. R. Civ. P. 91a.
                                        2